Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intermediate fluid evaporating part”, “a liquefied gas vaporizing part”, and “a second intermediate fluid evaporating part” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure of these to each be a heat exchanger (see para. 0047, 0052-0053).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the intermediate fluid is allowed to naturally circulate between the intermediate fluid evaporating part and the liquefied gas vaporizing part” which is indefinite as one skilled in the art would not understand what structure this limitation requires.  It is unclear what structure applicant is claiming with this limitation.  It is unclear if applicant is requiring some a specific type of pump, or a pump that has a bypass to allow for flow without it, the absolute absence of any pump (is applicant trying to make a negative limitation?), a structure in the pipes to create flow such as capillary structures. The specification and figures do not make this limitation clear, as such so long as the system allows for flow it will be considered to read on the limitation. 
The term “light load time” in claim 3 is a relative term which renders the claim indefinite. The term “light load time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art is not provided guidance as to understand what is considered  “light load time”.  It is unclear if there is some standard for this time determination or if it is arbitrary based upon the user or how much load (or lack thereof) results in a light load.
Claims 5 and 12 limitations of “is positioned in the intermediate fluid in a liquid form stored in the intermediate fluid evaporating part” is indefinite as the level of the intermediate fluid in a liquid form will vary based on the use of the apparatus thus it is impossible to determine if this limitation is met until the apparatus is used and may vary based upon that use (in some use the amount may be large others small thus varying what is required).  Thus, this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used)  MPEP 2173.05 (p).  
Claims 6 and 13  are indefinite for the limitation “is positioned below an uppermost portion of the group of heat transfer tubes” as it is unclear what this limitation requires.  One skilled in the art would not know what exactly the “an uppermost portion” is.  Is it the top point of the highest tube, is it the top half of a group of tubes, are all these tubes equal height or different(fi different is it then based on average or the highest) – this lack of clarity makes the limitation indefinite.
Claims 2-14 are rejected for dependence on one or more of the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent 10,823,335).
Regarding claim 1, Lee teaches an offshore floating facility (Ship of fig. 2) comprising a hull (element 100) having a deck (element 104); and an intermediate fluid type vaporizer (elements for and including 41 fluids) disposed on the hull, wherein the intermediate fluid type vaporizer includes a pump (element 51) for pumping sea water; an intermediate fluid evaporating part (element 41) for evaporating an intermediate fluid by the sea water pumped by the pump; a liquefied gas vaporizing part (element 40) for vaporizing a liquefied gas by the intermediate fluid in a gaseous form evaporated in the intermediate fluid evaporating part; a gas pipe (line of flow from element 41 to 40 fig. 2) for guiding the intermediate fluid in a gaseous form evaporated in the intermediate fluid evaporating part to the liquefied gas vaporizing part; and a liquid pipe (line of flow from element 40 to 41 fig. 2) for guiding the intermediate fluid condensed in the liquefied gas vaporizing part to the intermediate fluid evaporating part, the liquefied gas vaporizing part is disposed on the deck of the hull (per fig. 2), the intermediate fluid evaporating part is disposed below the deck (per fig. 2), and the intermediate fluid is allowed to naturally circulate between the intermediate fluid evaporating part and the liquefied gas vaporizing part (col. 5, ln 58-Col. 6, ln 17).
Regarding claim 4, Lee teaches the intermediate fluid evaporating part is disposed on a hull bottom of the hull (per fig. 2 the structure is on top of ( thus disposed on) the hull bottom.  Applicant may be trying to claim that it is directly on the hull bottom (built into?) but the claim limitation does not require such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent 10,823,335 – note this has priority back to 2016).
Regarding claim 2, Lee does not expressly teach the intermediate fluid evaporating part is positioned below a load line of the hull. It would have been obvious to one having ordinary skill in the art at the time of filing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).  Moving the intermediate fluid evaporating part close to the sea water inlet (which inherently must be below a water (load) line would optimize (reduce the head pressure) the pump size and power as pump power required is proportional to head pressure as is well known in the art.
Regarding claim 3, Lee does not expressly teach the intermediate fluid evaporating part is positioned below a sea level in a state where the hull is at a light load time. It would have been obvious to one having ordinary skill in the art at the time of filing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).  Moving the intermediate fluid evaporating part close to the sea water inlet (which inherently must be below a water (light load) line would optimize (reduce the head pressure) the pump size and power as pump power required is proportional to head pressure as is well known in the art.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent 10,823,335) in view of Nagurny et al. (U.S. Patent 10,247,491).
Regarding claim 5, Lee does not expressly teach an outflow port of the liquid pipe for the intermediate fluid is positioned in the intermediate fluid in a liquid form stored in the intermediate fluid evaporating part.  
Nagurny teaches an outflow port of the liquid pipe (element 214) for the intermediate fluid is positioned in the intermediate fluid in a liquid form stored in the intermediate fluid evaporating part (as it is at the bottom where the liquid comes in it inherently must be).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the shell and tube heat exchanger of Nagurny, the motivation would be to use a heat exchanger designed specifically for heat transfer from sea water to a fluid for evaporation (Col. 3, ln 37-40).
Regarding claim 6, Lee does not expressly teach the intermediate fluid evaporating part has a group of heat transfer tubes for flowing the sea water, and an outflow port of the liquid pipe for the intermediate fluid is positioned below an uppermost portion of the group of heat transfer tubes.
Nagurny teaches the intermediate fluid evaporating part has a group of heat transfer tubes (elements 216) for flowing the sea water, and an outflow port (element 212) of the liquid pipe for the intermediate fluid is positioned below an uppermost portion of the group of heat transfer tubes (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the shell and tube heat exchanger of Nagurny, the motivation would be to use a heat exchanger designed specifically for heat transfer from sea water to a fluid for evaporation (Col. 3, ln 37-40).
Regarding claim 7, Lee does not expressly teach the intermediate fluid evaporating part has a group of heat transfer tubes for flowing the sea water, and an outflow port of the liquid pipe for the intermediate fluid is positioned below the group of heat transfer tubes.
Nagurny teaches the intermediate fluid evaporating part has a group of heat transfer tubes (elements 216) for flowing the sea water, and an outflow port (element 212) of the liquid pipe for the intermediate fluid is positioned below the group of heat transfer tubes (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the shell and tube heat exchanger of Nagurny, the motivation would be to use a heat exchanger designed specifically for heat transfer from sea water to a fluid for evaporation (Col. 3, ln 37-40).

Potential Allowable Subject Matter
Claim 8 (and thus claims depending from) are not taught or obvious in light of prior art.  The claims are currently under rejection by 112(b) and final determination of allowability will be dependent on how claims read upon correcting/overcoming these rejection and search and consideration of the claims form then.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763